     Case 4:21-cv-01799 Document 1 Filed on 06/03/21 in TXSD Page 1 of 14




                     IN THE UNITED STATES DISTRICUT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION


ACE AMERICAN INSURANCE COMPANY,           )   CIVIL ACTION NO.:
GENERAL SECURITY INDEMNITY CO. OF         )
ARIZONA; IRONSHORE SPECIALTY              )   ADMIRALTY:
INSURANCE COMPANY; LIBERTY                )
INTERNATIONAL UNDERWRITERS;               )   JUDGE:
NAVIGATORS SPECIALTY INSURANCE            )
COMPANY; ZURICH AMERICAN                  )
INSURANCE COMPANY; CERTAIN                )
UNDERWRITERS AT LLOYD’S, LONDON           )
SUBSCRIBING TO POLICY NO.                 )
AJP086026L19 (USA)/AJJ200620E19           )
(CANADA); CERTAIN UNDERWRITERS AT         )
LLOYD’S, LONDON SUBSCRIBING TO            )
POLICY NO. F19PYDH12412; CERTAIN          )
UNDERWRITERS AT LLOYD’S, LONDON           )
SUBSCRIBING TO POLICY NO.                 )
B0509ENGAO1900239;                        )
GREAT LAKES INSURANCE, SE (MUNICH         )
RE GROUP), SUBSCRIBING TO POLICY          )
NO. B0509ENGAO1900239; and TOKIO          )
MARINE HOUSTON CASUALTY                   )
COMPANY SUBSCRIBING TO POLICY NO.         )
B0509ENGAO1900239, as Subrogees of        )
HFOTCO, LLC; and HFOTCO, LLC, d/b/a       )
HOUSTON FUEL OIL TERMINAL                 )
COMPANY,                                  )
                                          )
       Plaintiffs,                        )
                                          )
v.                                        )
                                          )
M/T FOUR SKY, in rem; PREMUDA S.P.A;      )
FOUR JOLLY S.P.A.; M/T NISSOS SERIFOS,    )
in rem; KYKLADES MARITIME                 )
CORPORATION; and MIF I NO. 7 K/S,         )
                                          )
      Defendants.                         )
                                          )
                                          )
      Case 4:21-cv-01799 Document 1 Filed on 06/03/21 in TXSD Page 2 of 14




                                   VERIFIED COMPLAINT

       NOW COME Plaintiffs, ACE American Insurance Company; General Security Indemnity

Co. of Arizona; Ironshore Specialty Insurance Company; Liberty International Underwriters;

Navigators Specialty Insurance Company; Zurich American Insurance Company; Certain

Underwriters     at   Lloyd’s,   London      Subscribing     to   Policy    No.    AJP086026L19

(USA)/AJJ200620E19 (Canada); Certain Underwriters at Lloyd’s, London Subscribing to Policy

No. F19PYDH12412; Certain Underwriters at Lloyd’s, London Subscribing to Policy No.

B0509ENGAO1900239; Great Lakes Insurance, SE (Munich Re Group), Subscribing to Policy

No. B0509ENGAO1900239; and Tokio Marine Houston Casualty Company Subscribing to Policy

No. B0509ENGAO1900239 as Subrogees of HFOTCO, LLC (collectively referred to as

“Insurers”) and HFOTCO, LLC, d/b/a Houston Fuel Oil Terminal Company ( “HFOTCO”), and

for their Complaint against M/T FOUR SKY, in rem; Premuda S.p.A.; Four Jolly S.p.A.; M/T

NISSOS SERIFOS, in rem; Kyklades Maritime Corporation; and MIF I No. 7 K/S (“Defendants”),

state and allege as follows:

                                            PARTIES

       1.      At all times pertinent to this cause of action, Plaintiff, ACE American Insurance

Company was and is now a an Pennsylvania organization with its principal place of business

located in Pennsylvania. At all times described herein, Plaintiff, ACE American Insurance

Company provided a policy of insurance to HFOTCO.

       2.      At all times pertinent to this cause of action, Plaintiff, General Security Indemnity

Company of Arizona (i.e. “SCOR”), was and is now a foreign organization with its principal place

of business located in New York, New York. At all times described herein Plaintiff, SCOR

provided a policy of insurance to HFOTCO.



                                                 2
      Case 4:21-cv-01799 Document 1 Filed on 06/03/21 in TXSD Page 3 of 14




       3.      At all times pertinent to this cause of action, Plaintiff, Ironshore Specialty Insurance

Company was and is now a Massachusetts organization with its principal place of business located

in Massachusetts. At all times described herein Plaintiff, Ironshore Specialty Insurance Company

provided a policy of insurance to HFOTCO.

       4.      At all times pertinent to this cause of action, Plaintiff, Liberty Surplus Insurance

Corporation was and is now a New Hampshire Corporation with its principal place of business

located in Boston, Massachusetts.      At all times described herein Plaintiff, Liberty Surplus

Insurance Corporation provided a policy of insurance to HFOTCO.

       5.      At all times pertinent to this cause of action, Plaintiff, Navigators Specialty

Insurance Company was and is now a New York organization with its principal place of business

located in Connecticut. At all times described herein Plaintiff, Plaintiff, Navigators Specialty

Insurance Company provided a policy of insurance to HFOTCO.

       6.      At all times pertinent to this cause of action, Plaintiff, Zurich American Insurance

Company, was an Illinois organization with its principal place of business located in Illinois. At

all times described herein, Zurich American Insurance Company provided a policy of insurance to

HFOTCO.

       7.      Plaintiff, Certain Underwriters at Lloyd’s of London Subscribing to Policy No.

AJP086026L19 (USA)/AJJ200620E19 (Canada) were are and are now foreign organizations and

underwriters of insurance policies with their principal place of business located in London, United

Kingdom. At all times described herein , Certain Underwriters at Lloyd’s of London Subscribing

to Policy No. AJP086026L19 (USA)/AJJ200620E19 (Canada) provided a policy of insurance to

HFOTCO.




                                                  3
      Case 4:21-cv-01799 Document 1 Filed on 06/03/21 in TXSD Page 4 of 14




       8.      Plaintiff, Certain Underwriters at Lloyd’s of London Subscribing to Policy No.

F19PYDH12412 were are and are now foreign organizations and underwriters of insurance

policies with their principal place of business located in London, United Kingdom. At all times

described herein, Plaintiff, Certain Underwriters at Lloyd’s of London Subscribing to Policy No.

F19PYDH12412provided a policy of insurance to HFOTCO.

       9.      Plaintiff, Certain Underwriters at Lloyd’s, London Subscribing to Policy No.

B0509ENGAO1900239 were are and are now foreign organizations and underwriters of insurance

policies with their principal place of business located in London, United Kingdom. At all times

described herein, Plaintiff, Certain Underwriters at Lloyd’s, London Subscribing to Policy No.

B0509ENGAO1900239 provided a policy of insurance to HFOTCO.

       10.     Plaintiff, Great Lakes Insurance, SE (Munich Re Group) Subscribing to Policy No.

B0509ENGAO1900239 was are and now is a foreign organization with its principal place of

business located in Germany. At all times described herein, Plaintiff, Great Lakes Insurance, SE

Subscribing to Policy No. B0509ENGAO1900239 provided a policy of insurance to HFOTCO.

       11.     Plaintiff, Tokio Marine Houston Casualty Company Subscribing to Policy No.

B0509ENGAO1900239 was and now is a foreign organization with its principal place of business

located in London, United Kingdom. At all times described herein, Plaintiff, Tokio Marine

Houston Casualty Company Subscribing to Policy No. B0509ENGAO1900239 provided a policy

of insurance to HFOTCO.

       12.     Plaintiff, HFOTCO, LLC d/b/a Houston Fuel Oil Terminal Company (“HFOTCO”)

is a limited liability company organized under the laws of Texas with its principle place of business

located at 15855 Jacintoport Blvd., Houston, Texas 77015.




                                                 4
      Case 4:21-cv-01799 Document 1 Filed on 06/03/21 in TXSD Page 5 of 14




       13.     Defendant vessel, the M/T FOUR SKY is an oil tanker registered in Italy under

IMO No. 9544281 and operating in the United States. At all times relevant to this matter, the M/T

FOUR SKY was anchored within and performed operations within the navigable waters of the

United States and this District.

       14.     Defendant in personam, Premuda S.p.A. is a foreign corporation with its principal

place of business located in Italy. At all relevant times, Premuda S.p.A was the owner of the M/T

FOUR SKY.

       15.     Defendant in personam, Four Jolly S.p.A, is a foreign corporation with its principal

place of business located in Italy. At all relevant times, Four Jolly S.p.A was the owner of the M/T

FOUR SKY.

       16.     Defendant vessel, the M/T NISSOS SERIFFOS is a crude oil tanker registered in

Marshall Islands under IMO No. 9592264 and operating in the United States. At all times relevant

to this matter, Four Sky was anchored within and performed operations within the navigable waters

of the United States and this District.

       17.     Defendant in personam, Kyklades Maritime Corporation, is a foreign corporation

with its principal place of business located in Greece. At all relevant times, Kyklades Maritime

Corporation was the owner of the M/T NISSOS SERIFFOS.

       18.     Defendant in personam, MIF I No. 7 K/S., is a foreign corporation with its principal

place of business located in Denmark. At all relevant times, MIF I No. 1 K/S. was the owner of

the M/T NISSOS SERIFFOS.

                                          JURISDICTION

       19.     This is an admiralty law claim within the meaning of Rule 9(h) of the Federal Rules

of Civil Procedure and this Court has jurisdiction pursuant to 28 U.S.C. § 1333.



                                                 5
      Case 4:21-cv-01799 Document 1 Filed on 06/03/21 in TXSD Page 6 of 14




       20.     Venue is proper in this district as the events, actions and/or omissions giving rise

to this claim occurred within the district as required by 28 U.S.C. § 1391(b)(2).

       21.     At all relevant times, the Defendants’ vessels were located in the waters within the

Southern District of Texas.

                                   FACTUAL ALLEGATIONS

       22.     HFOTCO owns and operates a marine terminal in Houston, Texas, which is

comprised of five (5) docks on the Houston Ship Channel and provides crude oil terminal services

for local refineries and providing residual fuel oil.

       23.     HFOTCO’s Ship Dock No. 1 is fitted with three (3) articulated loading arms for

transferring cargo between the terminal and vessels. The dock can handle crude oil and fuel oil

transfers between vessels and the terminal via three (3) 12-inch diameter articulated loading arms.

The dock is made up of concrete and steel construction with wood and rubber fendering. The dock

is also equipped with gangway services to allow personnel access to vessels alongside, cathodic

corrosion protection, and firefighting capabilities.

       24.     On June 23, 2019, vessel, the M/T FOUR SKY was moored at HFOTCO’s Ship

Dock No. 1 for cargo operations. At approximately 7:30 a.m. local time, HFOTCO notified the

M/T FOUR SKY to tighten and adjust its mooring lines. At approximately 8:00 a.m. local time,

the M/T NISSOS SERIFOS passed HFOTCO’s Ship Dock No. 1 and the M/T FOUR SKY at an

unsafe rate of speed and unsafe distance. As the M/T NISSOS SERIFORS passed, the M/T FOUR

SKY began to move forwards. Because the M/T FOUR SKY failed to adequately secure its

mooring lines and because M/T NISSOS SERIFOS passed an unsafe speed and distance, the M/T

FOUR SKY was surged into HFOTCO’s Ship Dock No. 1, damaging three of HFOTCO’s marine

loading arms, the supporting structure of the dock, and causing other physical property damage.



                                                   6
     Case 4:21-cv-01799 Document 1 Filed on 06/03/21 in TXSD Page 7 of 14




       25.     As a result, HFOTCO incurred damages totaling $1,676,143.91. HFOTCO did

nothing to cause or contribute to its damages.

       26.     HFOTCO filed an insurance claim with Insurers and, pursuant to its policy of

insurance with HFOTCO, Insurers made payments to HFOTCO.

       27.     Insurers are therefore legally, contractually, and equitably subrogated to the rights

of its insured to the extent of payments made.

       28.     Plaintiffs seek damages of $1,676,143.91.

                                          I.     COUNT I

                       Negligence against Defendant, M/T FOUR SKY

       29.     Plaintiffs reallege paragraphs 1 through 28 as though fully stated herein.

       30.     The M/T FOUR SKY, in rem, is liable to Plaintiffs for the damages to its property,

which were caused by the fault, neglect, and/or lack of due care on the part of the M/T FOUR

SKY’s crew and/or ownership group of the M/T FOUR SKY, all of which was within the privity

and knowledge of the M/T FOUR SKY, as well as its owners, including but not limited to:

       (i)     Operating the M/T FOUR SKY in a negligent and/or unseaworthy manner;

       (ii)    Failure of the M/T FOUR SKY to provide a properly trained and competent crew

               to operate the M/T FOUR SKY;

       (iii)   Failure to properly secure the M/T FOUR SKY to HFOTCO Ship Dock No. 1

               during cargo operations;

       (iv)    Failure of the captain and crew to exercise reasonable care in the operation and

               maintenance of the M/T FOUR SKY;

       (v)     Failure of the captain and crew of the M/T FOUR SKY to avoid causing damages

               to HFOTCO;



                                                 7
      Case 4:21-cv-01799 Document 1 Filed on 06/03/21 in TXSD Page 8 of 14




       (vi)    Other acts of negligence to be established at trial of this matter.

       31.     The M/T FOUR SKY is presumed to be at fault in this allision as provided for under

the application of the Oregon Rule and/or the Louisiana Rule.

       32.     As a result of the M/T FOUR SKY’s negligence, Plaintiffs suffered damages in the

amount of $1,676,143.91 as set forth in above.

       33.     Plaintiffs possess a maritime lien on the M/T FOUR SKY, in rem, and a right to

arrest said vessel to perfect its maritime lien under Rule C of the Supplemental Rules for Certain

Admiralty and Maritime Claims of the Federal Rules of Civil Procedure should the need arise.

Therefore Plaintiffs specifically plead to preserve that right.

       WHEREFORE, based on the foregoing, Plaintiffs are entitled to a judgment holding the

M/T FOUR SKY in rem liable for all damages sustained by Plaintiffs as described herein, plus all

cost, expenses, and pre- and post-judgment interest and any other amounts this Honorable Court

deems just.

                                         II.     COUNT II

         Negligence against Defendants, PREMUDA S.P.A. & FOUR JOLLY S.P.A.

       34.     Plaintiffs reallege paragraphs 1 through 33 as though fully stated herein.

       35.     Defendants, Premuda S.p.A. and Four Jolly S.p.A. (collectively, the “Four Sky

Interests”), as the owners and/or operators of the M/T FOUR SKY, failed to exercise reasonable

care in inspecting and maintaining their vessel. Furthermore, the Four Sky Interests knew or

should have known that their failure to properly maintain their vessel would result in its

unseaworthiness.

       36.     The Four Sky Interests owed a duty to HFOTCO to ensure that the M/T FOUR

SKY was properly inspected and maintained to further ensure that the M/T FOUR SKY was



                                                  8
      Case 4:21-cv-01799 Document 1 Filed on 06/03/21 in TXSD Page 9 of 14




seaworthy. By failing to properly inspect and maintain the M/T FOUR SKY, the Four Sky

Interests breached their duties to HFOTCO.

       37.     The Four Sky Interests’ breach proximately caused the damage to the HFOTCO

and therefore, Four Sky Interests’ acts and/or omissions constitute negligence under the maritime

laws of the United States.

       38.     As a result of the Four Sky Interests’ negligence, Plaintiffs suffered damages in the

amount of $1,676,143.91 as set forth above.

       WHEREFORE, based on the foregoing, Plaintiffs are entitled to a judgment holding the

Four Sky Interests liable for all damages sustained by Plaintiffs as described herein, plus all

expenses, attorneys’ fees and pre- and post-judgment interest and any other amounts this

Honorable Court deems just.

                                       III.    COUNT III

                   Negligence against Defendant, M/T NISSOS SERIFOS

       39.     Plaintiffs reallege paragraphs 1 through 38 as though fully stated herein.

       40.     The M/T NISSOS SERIFOS is liable to Plaintiffs for the damages sustained to the

HFOTCO which by the fault, neglect and/or lack of due care on the part of the M/T NISSOS

SERIFOS’s crew and/or ownership group of the M/T NISSOS SERIFOS, all of which was within

the privity and knowledge of the M/T NISSOS SERIFOS, as well as its owners, including but not

limited to:

       (i)     Passing the dock and moored M/T FOUR SKY at an excessive and unreasonable

               rate of speed under the circumstances;

       (ii)    Operating the M/T NISSOS SERIFOS in a negligent and/or unseaworthy manner;




                                                 9
     Case 4:21-cv-01799 Document 1 Filed on 06/03/21 in TXSD Page 10 of 14




       (iii)   Failure of the M/T NISSOS SERIFOS to provide a properly trained and competent

               crew to operate the M/T NISSOS SERIFOS;

       (i)     Failure of the captain and crew to exercise reasonable care in the operation and

               maintenance of the M/T NISSOS SERIFOS;

       (ii)    Failure of the captain and crew of the M/T NISSOS SERIFOS to take the necessary

               evasive maneuvers to avoid causing the M/T FOUR SKY to surge into HFOTCO’s

               Ship Dock No. 1; and

       (iv)    Other acts of negligence to be established at trial of this matter.

       41.     As a result of the M/T NISSOS SERIFOS’s negligence, Plaintiffs suffered damages

in the amount of $1,676,143.91 as set forth above.

       42.     Plaintiffs possess a maritime lien on the M/T NISSOS SERIFOS, in rem, and a

right to arrest said vessel to perfect its maritime lien under Rule C of the Supplemental Rules for

Certain Admiralty and Maritime Claims of the Federal Rules of Civil Procedure should the need

arise. Therefore Plaintiffs specifically plead to preserve that right.

       WHEREFORE, based on the foregoing, Plaintiffs are entitled to a judgment holding the

M/T NISSOS SERIFOS liable for all damages sustained by Plaintiffs as described herein, plus all

expenses, attorneys’ fees and pre and post judgment interest and any other amounts this Honorable

Court deems just.

                                        IV.     COUNT IV

Negligence Against Defendants, KYKLADES MARITIME CORPORATION & MIF I NO.
                                     7 K/S

       43.     Plaintiffs reallege paragraphs 1 through 42 as though fully stated herein.

       44.     Kyklades Maritime Corporation, and MIF I No. 4 K/S, (collectively, the “Nissos

Serifos Interests”) as the owners and/or operators of the M/T NISSOS SERIFOS, failed to exercise


                                                  10
     Case 4:21-cv-01799 Document 1 Filed on 06/03/21 in TXSD Page 11 of 14




reasonable care in inspecting and maintaining their vessel. Furthermore, the Nissos Serifos

Interests knew or should have known that their failure to properly maintain their vessel would

result in its unseaworthiness.

       45.     The Nissos Serifos Interests owed a duty to HFOTCO to ensure that the M/T

NISSOS SERIFOS was properly inspected and maintained to further ensure that the M/T NISSOS

SERIFOS was seaworthy and able to properly maneuver in response to commands input into its

controls. By failing to properly inspect and maintain the M/T NISSOS SERIFOS, the Nissos

Serifos Interests breached their duties to HFOTCO.

       46.     Nissos Serifos Interests’ breach proximately caused the damage to the Facility and

therefore, the Nissos Serifos Interests’ acts and/or omissions constitute negligence under the

maritime laws of the United States.

       47.     As a result of the Nissos Serifos Interests’ negligence, Plaintiffs suffered damages

in the amount of $1,676,143.91 as set forth above.

       WHEREFORE, based on the foregoing, Plaintiffs are entitled to a judgment holding the

Nissos Serifos Interests liable for all damages sustained by Plaintiffs as described herein, plus all

expenses, attorneys’ fees and pre- and post-judgment interest and any other amounts this

Honorable Court deems just.

                                           DAMAGES

       48.     Plaintiffs reallege paragraphs 1 through 47 as though fully stated herein.

       49.     As a direct and proximate result of Defendants’ negligence Plaintiffs incurred

damages in an amount no less than One Million Six Hundred Seventy Six Thousand One Hundred

Forty Three & 91/100 US Dollars ($1,676,143.91). In addition to these damages, Plaintiffs also

seek recovery from the Defendants of all pre- and post-judgment interest and costs of court.



                                                 11
     Case 4:21-cv-01799 Document 1 Filed on 06/03/21 in TXSD Page 12 of 14




                                     PRAYER FOR RELIEF

       WHEREFORE, based on the foregoing, Plaintiffs are entitled to a judgment holding the

Defendants M/T FOUR SKY, in rem; Premuda S.p.A.; Four Jolly S.p.A.; M/T NISSOS SERIFOS,

in rem; Kyklades Maritime Corporation; and Mif I No. 7 K/S liable for all damages sustained by

Plaintiffs as described herein, plus all expenses, attorneys’ fees and pre- and post-judgment interest

and any other amounts this Honorable Court deems just.

Dated: June 3, 2021                                   Respectfully submitted,

                                                      /s/ Paul B. Hines
                                                      Paul B. Hines (TX Bar No. 24104750)
                                                      *Alyssa J. Endelman
                                                      *Brandon T. Brown
                                                      DENENBERG TUFFLEY, PLLC
                                                      * Pro Hac Vice Applications to be submitted
                                                      28411 Northwestern Hwy., Suite 600
                                                      Southfield, MI 48034
                                                      Phone: 248-549-3900
                                                      Fax: 248-593-5808
                                                      phines@dt-law.com
                                                      aendelman@dt-law.com
                                                      bbrown@dt-law.com
                                                      Attorneys for Plaintiffs

OF COUNSEL:

Phelps Dunbar LLP
Ivan M. Rodriguez
Texas Bar No.: 24058977
Federal ID No. 4566982
Andrew R. Nash
Texas Bar No.: 24083550
Federal ID No. 1690806
910 Louisiana Street, Suite 4300
Houston, Texas 77002
Telephone: 713-626-1386
Facsimile: 713-626-1388
Email: ivan.rodriguez@phelps.com;
andy.nash@phelps.com




                                                 12
Case 4:21-cv-01799 Document 1 Filed on 06/03/21 in TXSD Page 13 of 14
Case 4:21-cv-01799 Document 1 Filed on 06/03/21 in TXSD Page 14 of 14
